DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Claim(s) 1-3, 5, 7-10, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2014/0295847 (Futaki). 
Futaki discloses a base station device (figure 4 and paragraph 93) in a wireless communication system (figure 1) including a terminal device (figure 5, #5) and the base station device (figure 4 and paragraph 93) that is wirelessly connected to the terminal device (#5) and transmits signals to the terminal device (#5).  The base station device (figure 4 and paragraph 93) comprising an acquirer (#121, paragraph 100) which acquires a first version (first RAT) of a signal format corresponding to the terminal device (#5) and a transmitter (#14) that transmits, to the terminal device (#5), difference information relating to a signal used for a different purpose from a purpose of a signal of a second version (second RAT) corresponding to the base station device (figure 4) when the first version differs from the second version (figure 14, #s505, paragraphs 220-222, and paragraph 93).

    PNG
    media_image1.png
    504
    821
    media_image1.png
    Greyscale

Regarding claims 2, 3, 7, 8, these claims are non-limiting to the base station device since they are only describing the signal and the difference information and not to the structure or function of the base station and hence, have no patentable weight.  Also a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 


    PNG
    media_image2.png
    461
    769
    media_image2.png
    Greyscale

Futaki reveals terminal device (#5) in a wireless communication system (figure 1) including the terminal device (#5) and a base station device (figure 4) that is wirelessly connected to the terminal device (#5) and transmits signals to the terminal device (#5).  The terminal device comprising a receiver (#20) that receives difference information relating to a signal used for a different purpose from a purpose of a signal of a second version (second RAT) of a signal format corresponding to the base station device (figure 4), the difference information being information transmitted from the base station device (figure 4) and being transmitted by the base station device (figure 4) when a first version (first RAT) of a 

    PNG
    media_image3.png
    275
    490
    media_image3.png
    Greyscale

Futaki divulges a wireless communication system (figure 1) including a terminal device (#5) and a base station (figure 4) device that is wirelessly connected to the terminal device (#5) and transmits signals to the terminal device (#5), wherein the base station device (figure 4) acquires a first version (first RAT) of a signal format corresponding to the terminal device (#5) and transmits, to the terminal device (#5), difference information relating to a signal used for a different purpose from a purpose of a signal of a second version (second RAT) corresponding to the base station device (#5) when the first version differs from the second version, 

    PNG
    media_image4.png
    423
    591
    media_image4.png
    Greyscale

Regarding the difference information includes discard information for instructing the terminal device to discard a received subframe in claim 5, this is a non-limiting to the base station device since they are only describing the signal and the difference information and not to the structure or function of the base station and hence, have no patentable weight.  Also a claim scope is not limited by claim language that suggests or makes 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0295847 (Futaki) in view of United States Patent Application Publication 2014/0029586 (Loehr, et al).
Futaki discloses all subject matter, except for the transmitter transmits a radio resource control (RRC) message including the difference information to the terminal device.  
Loehr, et al teaches the use of the transmitter transmits a radio resource control (RRC) message including the difference information to the terminal device, and the transmitting of the difference information is included in the transmitting of the RRC message for the purpose of reporting on downlink timings by a mobile terminal in a mobile communication system, note paragraph 232.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the transmitter transmits a radio resource control (RRC) message including the difference information to the terminal device, and the transmitting of the difference information is included in the transmitting of the RRC message for the purpose of reporting on downlink timings by a mobile terminal in a mobile communication system, as taught by Loehr, et al, in the base station device in a wireless communication system including a terminal device and the base station device that is wirelessly connected to the terminal device Futaki in order to compare the measurement result to a predefined maximum propagation delay time difference 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive. 
Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is "inherent" or otherwise implicit in relevant reference (Standard Havens Products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321).  “...a reference can anticipate a claim even if it ‘d[oes] not expressly spell out’ all of the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, (Fed. Cir. 2015).  Thus, “a reference may still anticipate if that reference teaches that the disclosed components or functionalities may be combined and one of skill in the art would be able to implement the combination.”  This was an anticipation, without resort to obviousness, because the reference sufficiently disclosed making the combination, though not expressed a single embodiment or example, Blue Calypso, LLC v. Groupon, Inc. (Fed. Cir. Mar. 1, 2016).  During examination before the Patent and Trademark Office, claims must be given their broadest reasonable interpretation and limitations from the specification may not be imputed to the claims (Ex parte Akamatsu, 22 USPQ2d, 1918; In re Zletz, 13 USPQ2d 1320, In re Priest, 199 USPQ 11). During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). In response to Applicant's argument, the law of anticipation requires that a distinction be made between the invention described or taught and the invention claimed.  It does not require that the reference "teach" what the subject patent teaches.  Assuming that a reference is properly "prior art," it is only necessary that the claims under consideration "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it.  It was held in In re Donohue, 226 USPQ 619, that, "It is well settled that prior art under 35 USC §102(b) must sufficiently describe the claimed invention to have placed the public in possession of it...Such possession is effected if one of ordinary skill in the art could have combine the description of the invention with his own knowledge to make the claimed invention."  Clear inference to the artisan must be considered, In re Preda, 159 USPQ 342.  A prior art reference must be considered together with the knowledge of one of ordinary skill in the pertinent art, In re Samour, 197 USPQ 1. During patent examination, the pending claims must be “given the broadest reasonable interpretation consistent with the specification.” Claim term is not limited to single embodiment disclosed in specification, since number of embodiments disclosed does not determine meaning of the claim term, and applicant cannot overcome "heavy presumption" that term takes on its ordinary meaning simply by pointing to preferred embodiment (Teleflex Inc. v. Ficosa North America Corp., CA FC, 6/21/02, 63 USPQ2d 1374).  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA1969). “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).
Taking broadest reasonable interpretation of “difference information relating to a signal used for a different purpose from a purpose of a signal of a second version” is shown by Futaki.  
Futaki states, “[0220] Step S505: The radio base station eNB43 transmits to the selected radio terminal UE46 a message as an instruction for obtainment (acquisition) of and report on the measurement information in the LTE cell and an instruction for obtainment of and report on the measurement information in the UMTS cell (Logged Measurement Configuration for Inter-RAT). Here, the message is transmitted by either one of the following two methods in addition to the transmission of the first configuration information as the instruction for obtainment of and report on the measurement information in the LTE cell (Logged Measurement Configuration for LTE). 
“[0221] a) Transmission of a request for obtaining and reporting the measurement information in the UNITS cell (Logging continuation request for UMTS); and 
“[0222] b) Transmission of the second configuration information necessary for obtaining and reporting the measurement information in the UMTS cell (Logged Measurement Configuration for UMTS).”
The “difference information relating to a signal used for a different purpose” is “the transmission of the first configuration information as the instruction for obtainment of and report on the measurement information in the LTE cell (Logged Measurement Configuration for LTE)” and “signal of a second version” is “Transmission of a request for obtaining and reporting the measurement information in the UMTS cell (Logging continuation request for UMTS.”  The information is different, they are related, and they are used for different purposes.  Both are related by both are measurement reports on cells, but for different purpose, one is on LTE cell and the other is on UMTS cell.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. 
Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art.2 See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
Applicant has not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.



After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645